Citation Nr: 0822983	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from February 15, 
1945, to February 7, 1946; and had service with the regular 
Philippine Army from February 8, 1946, to February 25, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
pulmonary tuberculosis and hypertension.  In July 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.


FINDINGS OF FACT

1.  The veteran does not currently have pulmonary 
tuberculosis or any residuals thereof.

2.  The veteran does not have a current diagnosis of 
hypertension.


CONCLUSIONS OF LAW

1.  Claimed pulmonary tuberculosis or residuals of pulmonary 
tuberculosis were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Claimed hypertension was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
pulmonary tuberculosis and hypertension, will be rebuttably 
presumed if manifested to a compensable degree within three 
years following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran contends that he developed pulmonary tuberculosis 
and hypertension while serving as a guerilla with the United 
States Armed Forces during World War II, and that he is 
therefore entitled to service connection.

There are no service treatment records associated with the 
veteran's active service of record.  Accordingly, the 
evidence does not establish a diagnosis of either pulmonary 
tuberculosis or hypertension during service.

In support of his claims, the veteran submitted a statement 
purportedly dated in April 1947, written by Dr. Abuel 
Gallardo, which shows that he treated the veteran for 
pulmonary tuberculosis from November 1946 to April 1947 at 
the Veterans Military Hospital.  An additional statement from 
Dr. Gallardo, purportedly dated in November 1948, indicates 
that the veteran was treated from January 1946 to November 
1948 for hypertension and pulmonary tuberculosis.  The 
veteran additionally submitted an April 2005 statement from 
Antonio L. Villanueva, M.D., in which Mr. Villanueva states 
that he has been treating the veteran for pulmonary 
tuberculosis and hypertension since August 1946.

While this evidence is supportive of the veteran's claims, 
particularly in that it establishes manifestation of 
pulmonary tuberculosis and hypertension within the 
established presumptive periods for each disorder, the Board 
is not inclined to accord any of these statements probative 
value.  Investigation revealed that Abuel Gallardo is not 
listed as a registered physician in the list of registered 
physicians supplied by the Professional Regulation Commission 
in the Philippines, and that he supplied a license number 
belonging to another registered physician in his statements.  
Given that Abuel Gallardo is not a registered physician, his 
statements regarding having treated the veteran for pulmonary 
tuberculosis and hypertension at the Veterans Military 
Hospital are not credible, and are therefore not entitled to 
probative weight.  As these statements have no probative 
value, they are insufficient to establish a diagnosis of 
either pulmonary tuberculosis or hypertension, in 1946 or any 
time thereafter.

With respect to the statement submitted by Antonio L. 
Villanueva, the Board also finds that this statement is of no 
probative value.  A January 2002 Department of Veterans 
Affairs Memorandum shows that Antonio L. Villanueva has been 
a regular contributor of veterans' and widows' claims to the 
Manila RO for at least 20 years.  His certificates usually 
allege treatment for the specific conditions being claimed 
for service connection and often show treatment starting 
immediately following the veteran's release from active duty.  
Often his certificates report treatment continuing "to the 
present."  Mr. Villanueva claims to have completed his 
medical studies at the University of the Philippines in 1939 
and to have passed the licensing examination in 1940.  
However, he has been unable to produce any documentation of 
his medical credentials.  An intensive field investigation 
was conducted in June and July of 2001, which failed to find 
any evidence of his medical training or credentials to 
practice medicine.  The Professional Regulation Commission 
has certified that he has never been licensed to practice 
medicine in the Philippines.  During the field investigation 
Mr. Villanueva admitted he often prepares fictitious medical 
certificates for claimants he never met or treated, at the 
request of a local claims fixer.  As a result of the field 
investigation, the RO concluded that Antonio L. Villanueva 
has no medical qualifications and is part of an active claims 
fixing operation in the Pangasinan area.  Any "medical 
certificates" received Mr. Villanueva are to be accorded no 
probative value.  

Based upon the 2001 field investigation and the January 2002 
Memorandum, the Board places no probative weight on the 
statement submitted by Mr. Villanueva in support of the 
veteran's claims.  As this statement has no probative value, 
it is insufficient to establish a diagnosis of either 
pulmonary tuberculosis or hypertension, in 1946 or any time 
thereafter.

Having determined that the statements of Abuel Gallardo and 
Antonio L. Villanueva are insufficient to establish diagnoses 
of either pulmonary tuberculosis or hypertension, the next 
question before the Board is whether there is other evidence 
showing that the veteran has current diagnoses of either 
pulmonary tuberculosis and hypertension.  In this case, the 
Board finds no evidence of current pulmonary tuberculosis or 
hypertension, such that the claims must be denied.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Clinical records dated from May 2005 to April 2006 show that 
the veteran has been under treatment for Type II diabetes 
mellitus, and that he has undergone a below-the-knee 
amputation of his right lower extremity, secondary to 
diabetes mellitus.  These records do not show that the 
veteran was diagnosed with either pulmonary tuberculosis or 
hypertension, or that he has ever been treated for those 
conditions.  The April 2006 record of treatment is of 
particular probative value in this regard, as the record 
pertains to a report of examination specifically undertaken 
in support of the veteran's claims for benefits.  The 
examining physician, the veteran's regular treating 
physician, gave the "complete diagnosis, including 
congenital or developmental conditions," as "diabetes 
mellitus, type 2, status post below the knee amputation, on 
the right lower extremity."  No other condition or disorder 
was listed.  The veteran's treating physician was 
particularly qualified to list his complete diagnoses, as the 
veteran had been under her treatment for more than nine years 
at the time of the April 2006 examination.  Absent evidence 
of current diagnoses of pulmonary tuberculosis and 
hypertension, service connection for pulmonary tuberculosis 
and hypertension is not warranted.

The Board has considered the veteran's claims that he has 
pulmonary tuberculosis and hypertension related to his 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, hypertension and a respiratory disorder or 
a disorder of the lungs, as contrasted with symptoms of 
breathing or lung difficulties, is not subject to lay 
diagnosis. The veteran can report having shortness of breath 
or difficulty breathing.  However, these are subjective 
symptoms and not readily identifiable the way that varicose 
veins may be observed, objectively.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  There are many different respiratory 
disorders.  The veteran does not have the medical expertise 
to discern the nature of any current respiratory diagnosis 
nor does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issues do not involve 
simple diagnoses.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The evidence of record does not show that the veteran 
currently has hypertension or pulmonary tuberculosis or any 
residuals thereof.  As the preponderance of the evidence is 
against the claims for service connection, the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005; and a 
rating decision in January 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


